Citation Nr: 0529192	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  98-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals 
of shell fragment wounds of the face, neck, and chest.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.   Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a disability 
manifested by difficulty swallowing and excessive saliva.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  His DD 214 notes that he was awarded a Purple 
Heart Medal.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Wilmington, 
Delaware, Medical and Regional Office Center (RO) of the 
Department of Veterans Affairs (VA).

The issues of entitlement to service connection for bilateral 
hearing loss disability, tinnitus, and a disability 
manifested by difficulty swallowing and excess saliva are 
addressed in the REMAND below.  


FINDING OF FACT

The residuals of the veteran's service-connected shell 
fragment wounds of the face, neck, and chest consist of scars 
that are superficial, stable, and nontender on objective 
demonstration; the scars cause no limitation of motion or 
function, do not involve an area of more than 144 square 
inches, and do not result in disfigurement.  




CONCLUSION OF LAW

Entitlement to an initial compensable disability rating for 
residuals of shell fragment wounds to the face, neck, and 
chest is not established.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800-05 (1997-
2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA by letter dated 
in May 2001.  Although the RO did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim has been obtained.  In addition, the veteran 
has been afforded several VA examinations to determine the 
severity of the residuals of the shell fragment wounds.  
Neither the veteran nor his representative has identified any 
additional that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Finally, the Board notes that following compliance with the 
notice and duty to assist requirements of the VCAA and the 
implementing regulations, the RO readjudicated the veteran's 
claim in September 2004.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
the claim would have been different had the claim not been 
adjudicated prior to the provision of the required notice.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO 
were insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).  Slightly disfiguring scars of the 
face or head are to be rated at the noncompensable level; 
while moderate disfigurement warrants a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2005).  Superficial scars 
that do not cause limited motion warrant a 10 percent 
evaluation if they involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).  

Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.) or a 20 percent 
evaluation if the area or areas of involvement exceeds 12 
square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2005).  Scars with one characteristic of 
disfigurement (visible tissue loss, gross distortion or 
asymmetry) are also to be rated 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2005).  

Note (1) provides that the eight characteristics of 
disfigurement are: scar five or more inches (13 or more cm.) 
in length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  Note (2) 
states: Rate tissue loss of the auricle under Diagnostic Code 
6207 (loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.

Scars may also be rated based upon the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2005).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes, with the exception of the 
absence of current photographs that are unavailable due to 
the veteran's failure to cooperate.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
histories and findings pertaining to the disability, except 
as noted below.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service medical records do not document treatment for the 
veteran's shell fragment wounds.  The veteran has reported 
that he sustained shell fragment wounds to his neck and chest 
during his service in Vietnam.  He received medical treatment 
at a field hospital where he had pieces of shrapnel removed.  
He did not have infection at the area of his wounds.  While 
he had a good bit of discomfort, this resolved quite quickly, 
and he returned to duty.  The report of the veteran's October 
1970 service discharge examination notes that he had a small 
facial scar. 

A VA examination in September 1997 revealed no hyperpigmented 
lesions.  There was a small prominence in the lower part of 
the neck that was 1/8 inch in size.  This prominence was non 
pulsatile.  There was no loss of subcutaneous tissue and the 
area was not inflamed.  Examination of the chest wall 
revealed no lesions and no scars were present.  The examiner 
felt that the wounds were apparently superficial requiring 
cleaning up and removal of shrapnel at the field hospital.  
There was no evidence of infection.  

At a January 1999 hearing before an RO hearing officer, the 
veteran reported the presence of tenderness around his 
shrapnel wounds and that he had retained foreign bodies.

The report of a May 2004 VA skin examination notes that the 
veteran reported that he was cut above his right eye and his 
throat by shrapnel fragments.  He also reported that shrapnel 
pieces were removed from his chest wall and throat.  He was 
admitted for an overnight stay and then returned to his unit.  
Over the years, he had experienced pain in the area of his 
wounds.  He felt that there was something beneath the skin.  

Examination of the face revealed a "very small superficial 
scar" over the right eyebrow.  The scar was 1.5 cm in length 
and was very thin.  The scar was well healed without any 
evidence of keloid formation.  The veteran also had a very 
superficial scar in the middle of his neck.  The scar was 
well healed.  Very superficial scars were also noted over the 
chest.  These scars were 1 cm in length, well healed and 
without evidence of tenderness.  There was no pain on 
palpation of the scars.  The scars were not deeply adherent 
to the underlying tissue.  Skin texture was normal without 
evidence of atrophy, shininess, or scaliness.  The scars were 
stable with no evidence of ulceration or breakdown of the 
skin.  The scars were at the surface contour without evidence 
of elevation or depression.  There was no evidence of 
inflammation, edema, or keloid formation.  Similarly, there 
was no evidence of hypo or hyper pigmentation.  No evidence 
of facial disfigurement was noted.  

Based upon a review of the current evidentiary record, it is 
apparent that the service-connected scars of the head, neck, 
and throat are superficial in nature, without repeated 
ulceration; are not tender or painful on objective 
demonstration; do not result in limitation of motion or 
function, and do they exceed 144 square inches in area.  None 
of the medical evidence shows that any of the veteran's shell 
fragment wound scars of the face, neck, or chest have any of 
the 8 characteristics of disfigurement identified under the 
new schedular criteria or otherwise indicates that the scars 
are disfiguring.  

Accordingly, the requirements for a compensable disability 
rating under either the old or the new criteria for rating 
scars are not satisfied.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a compensable disability evaluation for the disability 
at issue.  


ORDER

An initial compensable rating for residuals of shell fragment 
wounds to the face, neck, and chest is denied.


REMAND

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
were caused by in-service acoustic trauma.  The veteran's 
service records indicate that he served as an artillery 
crewman in Vietnam.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

The Board notes that audiological testing conducted during 
the veteran's service entrance and service separation 
examinations did not reveal hearing impairment of such 
severity to meet the criteria for a hearing loss disability.  
However, the audiological testing revealed a decrease in hear 
acuity during service.  

Post service audiological testing in March 1997 revealed a 
left ear hearing loss disability.  In light of the decrease 
in hearing acuity during service, the Board is of the opinion 
that a VA examination would be probative in ascertaining the 
relationship, if any, between the veteran's in-service 
acoustic trauma and any current hearing loss disability or 
tinnitus.

During a September 1997 VA examination, the veteran reported 
difficulty swallowing and excess saliva.  He felt that these 
symptoms were related to his shell fragment wound of the 
neck.  However, the examining physician, while noting the 
veteran's symptoms, did not comment on the etiology of the 
symptoms.  On Remand, the veteran should be afforded an 
examination to determine whether he presently has a 
disability manifested by difficulty swallowing and excess 
saliva that is etiologically related to his active duty to 
include his service-connected shell fragment wounds.   

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
etiology of any currently present hearing 
loss disability and tinnitus.  The claims 
file must be made available to and 
reviewed by the examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should answer 
the following questions:  

Is there a 50 percent or better 
probability that any currently 
diagnosed hearing loss disability is 
related to the veteran's military 
service, to include any noise 
exposure therein? 

Is there a 50 percent or better 
probability that any currently 
diagnosed tinnitus is related to the 
veteran's military service, to 
include any noise exposure therein?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report. 

2.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to ascertain 
whether he presently has a disability 
manifested by difficulty swallowing and 
excessive saliva that is etiologically 
related to his active military service.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

The examiner should identify any current 
disability that is presently manifested 
by difficulty swallowing and/or excessive 
saliva.  For each disability identified, 
the examiner should answer the following 
question:

Is there a 50 percent or better 
probability that the disability is 
etiologically related to the 
veteran's active military service to 
include his service-connected shell 
fragment wounds?
 
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report. 

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claims based on a de 
novo review of all pertinent evidence.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


